Case: 18-60888   Document: 00516442691       Page: 1    Date Filed: 08/22/2022




          United States Court of Appeals
               for the Fifth Circuit
                                                                 United States Court of Appeals
                                                                          Fifth Circuit

                                                                        FILED
                                                                  August 22, 2022
                              No. 18-60888                         Lyle W. Cayce
                            Summary Calendar                            Clerk



   Jesus Gregorio Lopez Zamora; Josefina Sigala Madrid;
   Guadalupe Angelica Lopez Sigala; Beatriz Adriana
   Lopez Sigala,

                                                                Petitioners,

                                   versus

   Merrick Garland, U.S. Attorney General,

                                                               Respondent.


                   Petition for Review of an Order of the
                       Board of Immigration Appeals
                         Agency No. A208 135 970
                         Agency No. A208 135 971
                         Agency No. A208 135 972
                         Agency No. A208 135 973


   Before Wiener, Elrod, and Engelhardt, Circuit Judges.
Case: 18-60888      Document: 00516442691          Page: 2    Date Filed: 08/22/2022

                                    No. 18-60888


   Per Curiam:*
          Josefina Sigala Madrid and her daughters, Guadalupe Angelica Lopez
   Sigala and Beatriz Adriana Lopez Sigala (the petitioners), natives and citizens
   of Mexico, petition for review of the Board of Immigration Appeals’s (BIA)
   decision dismissing their appeal from an order of the Immigration Judge (IJ)
   denying their applications for asylum and withholding of removal. The
   petitioners do not challenge the denial of relief under the Convention Against
   Torture.   Additionally, Jesus Gregorio Lopez Zamora, Sigala Madrid’s
   husband and the children’s father, does not challenge the denial of his
   requested immigration relief. Any such claims are deemed abandoned. See
   Soadjede v. Ashcroft, 324 F.3d 830, 833 (5th Cir. 2003).
          We generally review only the BIA’s decision except to the extent that
   the IJ’s ruling influences the BIA. Singh v. Sessions, 880 F.3d 220, 224 (5th
   Cir. 2018). Although the petitioners argue that their family-based particular
   social group (PSG) was cognizable, the BIA assumed that they had alleged a
   proper PSG. The petitioners also challenge the BIA’s conclusion that they
   failed to establish the required nexus between their family-based particular
   social group (PSG) and their feared persecution. See Gonzales-Veliz v. Barr,
   938 F.3d 219, 224 (5th Cir. 2019). Evidence in the record indicates that any
   harm the petitioners fear upon return to Mexico would not be on account of
   their family-based PSG but rather in retaliation for Lopez Zamora’s failure to
   pay the ransom demanded by individuals who kidnapped him. Accordingly,
   the evidence does not compel a conclusion that the petitioners demonstrated
   past persecution or a well-founded fear of future persecution on account of a
   protected ground. See Vazquez-Guerra v. Garland, 7 F.4th 265, 270 (5th Cir.
   2021), cert. denied, 142 S. Ct. 1228 (2022); Gonzales-Veliz, 938 F.3d at 224;
   Ramirez-Mejia v. Lynch, 794 F.3d 485, 492-93 (5th Cir. 2015). Given the


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.




                                         2
Case: 18-60888     Document: 00516442691         Page: 3   Date Filed: 08/22/2022




                                  No. 18-60888


   failure to establish nexus, we need not address the petitioners’ contention
   that death threats rose to the level of past persecution.      See INS v.
   Bagamasbad, 429 U.S. 24, 25 (1976).
         Because the petitioners have failed to demonstrate their entitlement
   to asylum, they cannot satisfy the more demanding standard for withholding
   of removal.   See Efe v. Ashcroft, 293 F.3d 899, 906 (5th Cir. 2002).
   Accordingly, the petition for review is DENIED.




                                         3